MOTION AND PROCEDURAL RULINGSua sponte, appellants ordered to show cause, within seven days, why their appeal should not be dismissed as moot in light of the notice filed by intervening appellee on May 16, 2019, in case No. 17-1148-EL-BGA that intervening appellee has relinquished its certificate of environmental compatibility and public need for the proposed wind farm. Appellee and intervening appellee may file responses to appellants' response within seven days of the filing of appellants' response.